DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/04/2020 has been entered.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 12, 16, 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0187916 (hereinafter Romem) in view of US Patent No. 7,912,979 (hereinafter Biran).
As per claims 1, 10, and 16, Romem teaches a remote direct memory access (RDMA) capable network interface card (RNIC) consumer device (Romem; Figure 3 Item 200) configured to provide interface functionality between an RNIC (Romem; Figure 3 Item 310) and an RNIC consumer (Romem; 
Romem does not teach detecting invalid RDMA responses and requests; and maintaining an RDMA connection between the RNIC and the RNIC consumer when an invalid RDMA response or request is detected.
However, Biran teaches performing RDMA processing including mapping interfaces to enable detection of invalid RDMA responses and requests (Biran; Figure 2A Items 42 and 44, Figure 2B Item 42, Figure 2C Item 44, Col 9 Line 63 – Col 10 Line 15, Col 12 Lines 6 – 8); and maintaining an RDMA connection when an invalid RDMA response or request is detected (Biran; Figure 2 Items S12 and S13, Col 12 Lines 6 – 17, Col 14 Lines 16 – 18).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Romem to include the invalid RDMA response/request processing because doing so allows for avoiding deadlock and unnecessary connection downgrades (Biran; Col 14 Lines 16 – 28).

As per claim 2, Romem also teaches wherein the RNIC is implemented as an FPGA or ASIC (Romem; Paragraph [0027]).



As per claim 4, Romem also teaches wherein the remote access identifiers are a Remote Key (RKey) and virtual address (VA) (Romem; Paragraph [0010], Paragraph [0039], Paragraph [0045]).

As per claim 5, Romem also teaches wherein the RNIC consumer device is configured to pass the RKey and VA in lieu of implementing memory registration and remote access semantics (Romem; Paragraph [0042]).

As per claim 8, Biran also teaches wherein the RNIC consumer device is configured to use the RKey and VA to communicate a sequence number usable to identify invalid RDMA accesses (Biran; Col 3 Lines 15 – 22).

As per claim 9, Biran also teaches wherein the sequence number is matched against a sequence number within a request context to identify an invalid RDMA access (Biran; Col 15 Lines 6 – 32, Col 16 Lines 4 – 15).

As per claims 11 and 20, Biran also teaches matching a sequence number carried by an upper layer protocol (ULP) response against a sequence number within a request context to identify an invalid ULP response message (Biran; Col 15 Lines 6 – 32, Col 16 Lines 4 – 15).



As per claim 17, Romem also teaches generating and allocating remote access identifiers (Romem; Figure 5, Paragraphs [0038] – [0043]); and communicating the remote access identifiers to a requesting application in lieu of enabling memory registration and remote access semantics (Romem; Paragraph [0047], Paragraph [0052]).

As per claim 19, Biran also teaches using the remote access identifiers to communicate a sequence number usable to identify invalid RDMA accesses (Biran; Col 3 Lines 15 – 22), wherein the sequence number is matched against a sequence number within a request context to identify an invalid RDMA access (Biran; Col 15 Lines 6 – 32, Col 16 Lines 4 – 15).

Claims 6, 7, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0187916 (hereinafter Romem) in view of US Patent No. 7,912,979 (hereinafter Biran), and further in view of US Patent No. 8,296,386 (hereinafter Micalizzi).
As per claims 6 and 18, Romem in combination with Biran teaches the system and method as described per claims 4 and 17 (see rejection of claims 4 and 17 above).
Romem in combination with Biran does not teach based on the remote access identifiers, identifying an RNIC consumer request context and specifying an offset within an RNIC consumer request; and based on the RNIC consumer request context, identifying data buffers associated with the RNIC consumer request.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Romem in combination with Biran to include the request context and offset because doing so allows for unique identification during communications (Micalizzi; Col 13 Lines 32 – 39).

As per claim 7, Micalizzi also teaches wherein the RNIC consumer request context is used to identify data buffers associated with the RNIC consumer request (Micalizzi; Col 9 Lines 39 – 43).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2019/0187916 (hereinafter Romem) in view of US Patent No. 7,912,979 (hereinafter Biran), and further in view of US Patent No. 9,495,324  (hereinafter Hefty).
As per claim 13, Romem in combination with Biran teaches the system as described per claim 10 (see rejection of claim 10 above).
Romem in combination with Biran does not teach generating padding data for RDMA read responses without changing a state of an RDMA connection used for RDMA writes.
However, Hefty teaches an RDMA system in which padding data is generated for RDMA responses (Hefty; Figure 3 Item 210’) without changing a state of an RDMA connection used for RDMA writes.
.

Allowable Subject Matter
Claims 14 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:
Claim 14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination inverting cyclic redundancy checks (CRCs) for the generated padding data; and detecting invalid data transfers based on the inverted CRCs, as required by dependent claim 14, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches generating padding data for RDMA responses, but does not teach the details of the inverted CRCs, required by dependent claim 14.

Claim 15 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims because the prior art of record fails to teach or suggest alone or in combination communicate with a transaction interface configured to transmit inbound ULP responses without reading receive queue (RQ) descriptors or implementing RQ semantics, as required by dependent claim 15, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches transmitting inbound ULP descriptors, but does not teach the details required by dependent claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD B FRANKLIN/              Examiner, Art Unit 2181